PER CURIAM.
E. Lee Beaumont, as Personal Representative of the Estate of Marie L. Beaumont, appeals a summary final judgment in favor of the decedent’s daughter, appellee Marie McCormick, in an action seeking to impose a resulting trust. We conclude that the summary judgment was correctly entered. The appellee daughter and the appellant Personal Representative, who is the decedent’s son, offer diametrically opposing accounts of the circumstances surrounding a conveyance of real estate to the daughter in 1961, which the daughter says was a conveyance to her outright and the son says was to be held in trust for the decedent mother. The dispositive transactions relating to this property occurred in the period 1949 through 1961. We conclude that, at a minimum, the record supports the invocation of the bar of laches. See Martin v. Wilson, 115 So.2d 573, 575 (Fla. 1st DCA 1959). In view of this conclusion we need not address the remaining issues.
The appellant has submitted thorough and articulate arguments in favor of his position, which we have carefully considered. In our view, however, the trial court’s judgment is correct.
Affirmed.